DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 7/22/22 has been entered in full. Claim 26 is amended. Claims 12-31 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 12-27 and 30 (in the alternative), in the reply filed on 7/22/22 is acknowledged. Claims 28, 29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of "Fc domain of human IgG4" as the species of additional polypeptide in the reply is also acknowledged. The elected species reads on each of the claims in the elected group. Claims 12-27 and 30 are under consideration, as they read upon the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive, because it is directed generally to any double gene-modified stem cell, but the claims are limited a mesenchymal stem cell that is double modified with two specific genes. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “FGF21 and GLP1 DOUBLE GENE-MODIFIED MESENCHYMAL STEM CELL AND USE IN TREATING A METABOLIC DISEASE”.
Appropriate correction is required.



Claim Objections
Claims 12-27 and 30 are objected to because of the following informalities:
With respect to claims 1, 25 and 30, acronyms should be accompanied by the full terminology the first time one appears in a series of claims. As such, in each of claims 1 and 30, "FGF21" and "GLP-1" should corrected; e.g., "fibroblast growth factor 21 (FGF21)" and "glucagon-like peptide 1 (GLP-1)", and in claim 25, "SREBP1c" should be corrected; e.g., "…hepatic tissue sterol regulatory element binding protein 1c (SREBP1c)…"; see the specification at ¶ 179 (published application).
In claim 19, line 2, "comprises Fc domain" should be "comprises an Fc domain".
In claim 24, line 2, "integrated in genome" should be "integrated in the genome".
Claim 30 is objected to because it is directed, in the alternative, to the subject matter of a non-elected invention. Specifically, alternative (iii) is directed to subject matter belonging to non-elected Group II. 
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 25 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 is indefinite with regard to the recitation of "the first protein comprises an amino acid sequence that has at least 90% sequence identity to SEQ ID NO: 14", because the specification indicates that SEQ ID NO: 14 is a fusion protein comprising both FGF21 and GLP1 (Table 1), and thus it is unclear whether the GLP1 of SEQ ID NO: 14 constitutes the "second protein" of claim 1, or whether claim 22 is limited to a cell comprising a first protein that is a FGF21-GLP1 fusion protein and a second protein that is a GLP1 protein.
Claim 25 is indefinite with respect to the recitation of "expressed a level of SREBP1c gene" (line 2), which is unclear because "level" refers to a quantity, and cells express quantities of various mRNAs and proteins, but not genes, which are the source. It is unclear what is meant by the expressing a level of a gene. 
Claims 25 and 26 each recite the limitation “the second first protein” in line 3 (claim 25) or 4 (claim 26). There is insufficient antecedent basis for this limitation in each claim. Specifically, each claim depends from claim 12, and parent claim 12 refers to a "first protein" and a "second protein", but not a "second first protein", and thus the reference to "the second first protein" in each dependent claim lacks support in the parent claim.

Improper Markush Grouping Rejection
Claim 30 is rejected on the basis that it contains or encompasses an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
In claim 30, the Markush grouping of a mesenchymal stem cell (MSC), a composition comprising an MSC, and a composition comprising a first and second protein, is improper because the first two alternatives (MSC and composition thereof)  do not share both a single structural similarity and a common use with the third alternative (composition comprising two proteins). While the MSC and composition comprising two proteins share a common use in treating metabolic diseases, they do not share a structural similarity. The structure of the cell required by the first two alternatives is not required by the proteins of the third alternative.
To overcome this rejection, Applicant may set forth the third alternative (which are part of the non-elected Group II) in a separate independent claim and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, 16-24, 26, 27 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling for
A mesenchymal stem cell that expresses:
(1) a first protein comprising the FGF21 amino acid sequence of SEQ ID NO: 1, and (2) a second protein comprising the GLP-1 amino acid sequence of SEQ ID NO: 4,
wherein the mesenchymal stem cell is a genetically modified cell or a progeny thereof, wherein the cell is engineered to host a first and second exogenous nucleic acid sequence that encode the first and second protein,
does not reasonably provide enablement for
A mesenchymal stem cell that expresses:
(1) a first protein comprising a protein sequence of FGF21 or a variant thereof, and (2) a second protein comprising a protein sequence of GLP-1 or a variant thereof,
wherein the mesenchymal stem cell is a genetically modified cell or a progeny thereof, wherein the cell is engineered to host a first and second exogenous nucleic acid sequence that encode the first and second protein.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The invention of independent claim 12, and the claims depending from it, is directed to a product; specifically, a mesenchymal stem cell (MSC) that has been genetically modified to host two exogenous nucleic acids, one encoding a fibroblast growth factor 21 (FGF21) protein, and another encoding a glucagon-like peptide 1 (GLP-1) protein. Independent claim 30 is directed to a pharmaceutical composition comprising a pharmaceutically acceptable excipient and, in the alternative, directed to the invention under consideration, an MSC having the same limitations as claim 12.
The specification teaches that "the term "FGF21" refers to a member of the fibroblast growth (FGF) protein family" (¶ 117, published application) and that "the term "GLP-1" refers to a glucagon-like peptide-1" (¶ 119). These terms are not limited to any particular sequence, and thus in the broadest claims; e.g., independent claims 1 and 30, the terms "FGF21" and "GLP1" encompass any amino acid sequence that is related to a wild-type FGF21 or GLP-1 sequence, respectively. Furthermore, these claims also recite that each protein includes "a variant thereof", which are defined in the specification as "having one or more amino acid substitutions, insertions or deletion compared to the wild-type sequence which it is derived from" (¶ 118, 120), which again encompass any amino acid sequence related to a wild-type FGF21 or GLP-1 sequence. Thus, these claims are genus claims directed to a product comprising a genus of FGF21 and GLP-1 sequences, and the genus is essentially without limit because any number of changes to each exogenous sequence is tolerated.
Dependent claim 13 is directed to a subgenus, wherein the MSC comprises any FGF21 protein that is at least 80% identical to SEQ ID NO: 1, which is disclosed in the specification as an FGF-21 sequence of 209 amino acids (Table 1), and any GLP-1 protein that is at least 80% identical to SEQ ID NO: 4, which is disclosed in the specification as a GLP-1 sequence of 31 amino acids. Variants that are at least 80% identical to SEQ ID NO: 1 include those with alterations in up to 20% of the amino acid sequence, or 41 amino acid changes. Variants that are at least 80% identical to SEQ ID NO: 4 include those with up to 6 amino acid changes. 
Dependent claim 21 is directed to a subgenus, wherein the MSC comprises a GLP-1 protein that is at least 90% identical to SEQ ID NO: 10, which is disclosed in the specification as a GLP-1-Fc fusion protein that is 276 amino acids in length. As such, variants that are at least 90% identical include those with up to 10% of the sequence changed, or 27 amino acids, which includes most of the GLP-1 protein of 31 amino acids. Dependent claim 22 is directed to a subgenus, wherein the MSC comprises an FGF21 protein that is at least 90% identical to SEQ ID NO: 4, which is disclose din the specification as a FGF21-GLP-1-Fc fusion protein that is 519 amino acids in length. As such, variants that are at least 90% identical include those with up to 51 amino acids changed, which includes the entirety of the GLP-1 protein.
The specification provides limited teachings in support of the claimed genus of FGF21 and GLP-1 variants. The specification provides the sequence of human FGF21 as SEQ ID NO: 1, and a variant sequence termed FGF21v as SEQ ID NO: 2. The variant FGF21 appears to be 96.9% similar to SEQ ID NO: 1, although the nature of the changes are not described in the specification. However, this variant was used in the working examples (¶ 155), which demonstrate that an MSC expressing these protein in combination with GLP-1 can stimulate insulin secretion, and thus retains functional activity. Similarly, the specification provides the sequence of human GLP-1(7-37) as SEQ ID NO: 4, and a variant sequence termed GLP-1v as SEQ ID NO: 5, which has a different amino acid at three positions. Again, the specification indicates that this variant was used in the working examples (¶ 155). However, while these variants provide guidance as far as making an using a single variant of FGF21 and a single variant of GLP-1 that are encompassed by each genus recited in the claims, they do not correspond in scope to that which is claimed; i.e., the genus of variants with an unlimited number of changes to FGF21 or GLP-1, or each subgenus of variants with 80% identity to SEQ ID NO: 1 or 4, or each subgenus of variants with 90% identity to SEQ ID NO: 10 or 14.
The prior art appreciates that "Mutations … are generally destabilizing, and can reduce protein … fitness" and "In general, more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation" (pg 602 of Tokuriki et al, 2009, Current Opinion in Structural Biology. 19: 596-604). The art published in 2017, the same year to which the instant application claims priority, appreciates that "the range of possible SNV [single nucleotide variation] effects at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge" (pg 18 of Bhattacharya et al, 2017. Plos One. 12(3): e0171355, pages 1-22 as printed). Thus, knowledge of the sequence of human FGF21 and GLP-1 and the variant of each used in the working examples alone is not sufficient for the skilled artisan at the time of the effective filing date to predict the full scope of mutations that will result in FGF21 and GLP-1 proteins that retain biological functionality, which is required to be usable as a starting point for further mutation in the claimed method, which requires retention of biological functions.
Due to the large quantity of experimentation necessary to generate the large number of FGF21 and GLP-1 protein variants expressed by the MSC of the claims and screen the same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 25 limits the MSC of claim 12 to one that "expresses a level of SREBP1c gene that is lower than that of a corresponding mesenchymal stem cell that expresses the first protein or the second first protein alone". This claim lacks enablement with respect to the scope of FGF21 and GLP-1 variants expressed by the claimed MSCs for the same reason as for parent claim 12 that is set forth above. However, claim 25 also lacks enablement with respect to the functionality of the cell; i.e., that an MSC expressing FGF21 and GLP-1 expresses a lower level of SREBP1c than an MSC that expresses FGF21 or GLP-1 alone. The specification compares the effect of the culture medium produced by MSCs expressing FGF21, GLP-1 or both proteins on the expression level of SREBP1c mRNA in hePG2 cells, a human liver cancer cell line, demonstrating that the cell line expressing both proteins inhibits the expression to a greater degree than cells expressing either protein alone. The specification does not demonstrate the expression level of SREBP1c in the MSCs themselves. It would require further experimentation to determine whether MSCs expressing both proteins exhibit lower SREBP1c than MSC expressing only one of the proteins. Such experimentation would be undue as it is not clear whether MSC cells even express SREBP1c, and because the skilled artisan could not predict how the expression of FGF21 and/or GLP-1 would affect the cell that is expressing such proteins.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-18, 23, 24, 26, 27 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Geigle et al, U.S. Patent Application Publication 2010/0068289, published 3/18/10, and further in view of Andersen et al, WO 2010/142665, published 12/16/10. The earliest date to which the instant application claims priority is 12/19/17.
Claim 12 encompasses a mesenchymal stem cell (MSC) that expresses: (1) a first protein comprising an FGF21 protein sequence, and (2) a second protein comprising a GLP-1 protein sequence, wherein the MSC is a genetically modified cell that is engineered to host first and second exogenous nucleic acid sequences that encode the first and second proteins, respectively. 
Geigle teaches cells expressing and secreting GLP-1 for use in treatment of diseases, including diabetes (e.g., ¶ 1), and further that such cells may be mesenchymal stem cells (¶ 29, 31, 33, 109, Example 10). Geigle further teaches that such cells are "typically obtainable by stably transfecting a cell with a nucleic acid or rather a vector containing a nucleic acid encoding for GLP-1" (¶ 25), which is a form of exogenous nucleic acid. Geigle does not teach that the cell further comprises a nucleic acid coding for FGF21.
Andersen teaches use of FGF21 and GLP-1 in combination in a medicament for treatment of diabetes (page 1), and that the combination of the two has "surprising and unexpected significant effects" in treatment of diabetes (page 2, lines 12-18). ). Andersen further teaches a cell expressing FGF21 (page 21).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the MSC comprising a first exogenous nucleic acid expressing GLP-1 as taught by Geigle and modify to comprise a second exogenous nucleic acid expressing FGF21 as taught by Andersen. The person of ordinary skill in the art would have been motivated to make this change in order to improve treatment of diabetes by providing FGF21 together with GLP-1, and would have had a reasonable expectation of success in making such a cell because it merely requires introduction of a second nucleic acid encoding a second protein into a cell, and would have had a reasonable expectation of success in using such a cell to treat diabetes in view of the evidence of Andersen showing the significant effects of the combination of the two proteins in treating diabetes. Furthermore, per MPEP 2144.06, citing In re Kerkhoven, it is prima facie obvious to combine two treatments taught by the prior art for the same purpose, in order to form a third treatment to be used for the same purpose. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 13 encompasses an MSC of claim 12, wherein the FGF21 and GLP-1 protein have at least 80% identity to SEQ ID NO: 1 and 4, respectively. The instant specification teaches in Table 1 that the GLP-1 sequence of SEQ ID NO: 4 is that of the wildtype GLP-1(7-37) protein, which consists of 31 amino acids. Geigle further teaches this same sequence for a GLP-1 of the invention as SEQ ID NO: 25; see Table 1. Andersen also teaches this same sequence for a GLP-1 of the invention as SEQ ID NO: 3. The instant specification further teaches in Table 1 that the FGF21 sequence of SEQ ID NO: 1 is that of the wildtype FGF21 protein, which consists of 209 amino acids. Andersen further teaches a sequence for human FGF21 (page 22, lines 8-13), which is the Q9NSA1 sequence from the public UNIPROT database (page 22, line 6-7), and which is 100% identical to instant SEQ ID NO: 1. As such, it would have further been obvious to use a GLP-1 sequence identical to SEQ ID NO: 1 as taught by Geigle and Andersen, and to use a FGF21 sequence identical to SEQ ID NO: 4 as taught by Andersen, when making the MSC that is obvious over the teachings of Geigle in view of Andersen that is set forth above for parent claim 12.
Claim 14 encompasses an MSC of claim 12 wherein the FGF21 protein is at least 97% identical to SEQ ID NO: 2. The instant specification does not further describe the protein of SEQ ID NO: 2 other than to term it "FGF21v" (Table 1), but a comparison with the wildtype sequence of Q9NSA1, which is identical to SEQ ID NO: 1, indicates that the two sequences are 96.9% identical:


    PNG
    media_image1.png
    358
    673
    media_image1.png
    Greyscale


	The recitation of "at least 97% identical" in claim 14 broadly encompasses "96.9%", because rounding of 96.9% yields 97%. As such, use of the FGF1 sequence of Andersen that is identical to SEQ ID NO: 1 also meets the limitation of claim 14 of being at least 97% identical to SEQ ID NO: 2, and therefore claim 14 is obvious over the teachings of Geigle in view of Andersen for the same reasons as for claim 13 set forth above. 
Claim 15 encompasses an MSC of claim 12, wherein the second protein (GLP1) comprises a sequence at least 91% identical to SEQ ID NO: 5, which differs from SEQ ID NO: 4 by three amino acids at positions 2, 16 and 30, which are positions 8, 22 and 36 in the GLP1-37 protein. Geigle further teaches that GLP-1 proteins of the invention may have these same three mutations, including a glycine at positions 8 and 30, and a glutamic acid at position 16 (¶ 86). Andersen teaches a GLP-1 with these same combination of mutations, e.g., "8G+22E+36G" (claim 14). As such, it would have further been obvious to use a GLP-1 sequence of SEQ ID NO: 5 as taught by Geigle and Andersen when making the MSC that is obvious over the teachings of Geigle in view of Andersen that is set forth above for parent claim 12.
 Claims 16-18 encompass an MSC of claim 12, wherein either protein further comprises an additional polypeptide (claim 16) that is configured to extend a half-life of the fusion protein (claim 17) or that is an immunoglobulin Fc domain (claim 18). Andersen further teaches that the "half-life in vivo of GLP-1 itself is, however, very short, thus, ways of prolonging the half-life of GLP-1 in vivo has [sic] attracted much attention" (page 1, lines 26-27), and further teaches that the GLP-1 compound is a fusion protein with a second polypeptide claim 15) that is the Fc portion of an immunoglobulin (claim 16). As such, it would have further been obvious to use a GLP-1 sequence further comprising an additional polypeptide configured to extend the half-life, wherein the polypeptide the Fc portion of an immunoglobulin, when making the MSC obvious over the teachings of Geigle in view of Andersen that is set forth above for parent claim 12.
Claim 23 encompasses an MSC of claim 12, wherein the MSC is configured to secrete the first and second protein. As taught above for parent claim 12, the cell of the invention of Geigle secretes the GLP-1 protein, and thus meets the further limitation of claim 23 with respect to GLP-1. Furthermore, the FGF21 sequence taught by Andersen that is identical to SEQ ID NO: 1 includes a signal peptide for secretion sequence (page 22, line 8). As such, claim 23 is obvious over the teachings of Geigle in view of Andersen for the same reasons as for claim 13, which depends from claim 12.
Claim 24 encompasses an MSC of claim 12, wherein the nucleic acid sequences are integrated into the genome of the MSC. Geigle provides further teachings regarding the vectors of the invention used to introduce the nucleic acid in making the cell of the invention, including "a second class of vectors" that rely "upon the integration of the desired gene sequences into the host cell chromosome" (¶ 72), which is encompassed by the term "genome" as used in claim 24. Geigle further provides an example of integration a nucleic acid encoding GLP-1 into a chromosome of a cell in Example 2. As such, it would have further been obvious to integrate the nucleic acids encoding GLP-1 and FGF21 into a chromosome (i.e., the genome) when making the MSC that is obvious over the teachings of Geigle in view of Andersen set forth above for parent claim 12.
Claim 26 encompasses an MSC of claim 12, wherein the MSC is configured to promote secretion of insulin at a higher level by an insulin-expressing cell in response to a glucose as compared to a corresponding MSC that expresses the first or second protein alone. This is an inherent property of an MSC configured to secrete GLP-1 and FGF21, as evidenced by Example 2 of the instant application. In other words, the GLP-1 and FGF21 secreted by a cell configured to express each protein will inherently promote secretion of insulin by an insulin-expressing cell at a higher level than a cell that only expresses one of the two proteins. As such, the MSC obvious over the teachings of Geigle in view of Andersen that meets the limitations of parent claim 12 also meets those of claim 26.
Claim 27 encompasses an MSC of claim 12, wherein the MSC is derived from adipose tissue or bone marrow. Geiger further teaches that the MSC cells can be derived from human bone marrow or fat tissue (¶ 26), which is another name for adipose tissue. As such, it would have further been obvious to use an MSC derived from adipose (fat) tissue or bone marrow when making the MSC that is obvious over the teachings of Geigle in view of Andersen set forth above for parent claim 12.
Claim 30 is an independent claim that encompassing a pharmaceutical composition comprising a pharmaceutically acceptable excipient and, in the alternative, an MSC having the same limitations as the MSC of claim 12. Geigle further teaches pharmaceutical compositions of the invention that further comprise pharmaceutical carriers (¶ 108), which meet the limitation of a pharmaceutically acceptable excipient of claim 30. As such, it would have further been obvious to take the MSC obvious over the teachings of Geigle in view of Andersen that meets the limitations of claim 12 and place it in pharmaceutical composition comprising a pharmaceutical carrier, for purposes of administration to treat diabetes.

Claims 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Geigle et al, U.S. Patent Application Publication 2010/0068289, published 3/18/10, and further in view of Andersen et al, WO 2010/142665, published 12/16/10, as applied to claim 12 or 16 above, and further in view of Coskun et al, U.S. Patent Application Publication 2011/0034373, published 2/10/11. The earliest date to which the instant application claims priority is 12/19/17.
Claims 19 and 20 encompass an MSC of claim 16, wherein the additional polypeptide comprises an Fc domain of IgG4 (claim 19) or has an amino acid sequence of SEQ ID NO: 7 (claim 20), which the specification teaches is the sequence of an Fc domain of IgG4 (¶ 155, published application). The recitation of "an amino acid sequence of SEQ ID NO: 7" broadly encompasses any fragment having two or more amino acids derived from the sequence (as opposed to "the amino acid sequence of SEQ ID NO: 7", which would require the entire sequence). Claim 21 encompasses an MSC of claim 12, wherein the second protein comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO: 10, which the specification teaches is the sequence of a GLP1-Fc fusion protein.
The MSC obvious over the teachings of Geigle and Andersen that meet the limitations of claim 12 is described above. Geigle and Andersen do not teach the further limitations of claims 15 and 19-21. 
Coskun teaches a composition for treatment comprising an FGF-21 compound in combination with a GLP-1 compound (see Abstract and ¶ 1). Coskun teaches that a preferred GLP-1 sequence of the invention is a fusion protein having the sequence of SEQ ID NO: 24, which comprises a GLP-1 having the sequence of instant SEQ ID NO: 5 and the Fc domain of IgG4 (¶ 51). This sequence is 98.3% identical to SEQ ID NO: 10, differing only at 4 amino acids in the Fc region.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the MSC comprising a first exogenous nucleic acid expressing GLP-1 and a second exogenous nucleic acid expressing FGF21 that is obvious over the teachings of Geigle and Andersen, as set forth above for claims 12 and 16, and further modify it such that the GLP-1 has the sequence of a GLP-1-Fc fusion protein taught by Coskun, including that of SEQ ID NO: 24. The person of ordinary skill in the art would have been motivated to make this change because Andersen suggests use of a GLP1-Fc protein in order to increase the short half-life of GLP1, but does not provide the sequence of such, and Coskun provides this information. Thus, the modification represents the simple substitution of a known species (i.e., the specific GLP1-Fc sequence taught by Coskun) where a genus is suggested (i.e., the general use of a GLP1-Fc fusion as taught by Andersen). This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646